DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claim 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device/method claim, there being no allowable generic or linking claim. Election was made without traverse of Invention I, claims 1-10 in the reply filed on 7/19/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4-6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US publication 2007/0284584 A1), hereinafter referred to as Chan584.

Regarding claim 1, Chan584 teaches a display device (fig. 2g and related text) comprising: a substrate (200, [0022]); a buffer layer (202) on the substrate; a first active pattern (204c, [0026]) on the buffer layer, the first active pattern having a first thickness (fig. 2g); a second active pattern (204d, [0026]) on the buffer layer, spaced from the first active pattern (fig. 2g), and having a second thickness smaller than the first thickness (fig. 2g); a first gate insulating layer (208, [0027]) on the first active pattern and the second active pattern (fig. 2g); a first gate electrode (212, [0028]) on the first gate insulating layer, the first gate electrode overlapping the first active pattern (fig. 2g); and a second gate electrode (210, [0028]) on the first gate insulating layer, the second gate electrode overlapping the second active pattern (fig. 2g).
Regarding claim 4, Chan584 teaches wherein a distance from the substrate to a bottom surface of the first active pattern is substantially equal to a distance from the substrate to a bottom surface of the second active pattern (fig. 2g).
Regarding claim 5, Chan584 teaches wherein a top surface of the buffer layer is flat (fig. 2g).
Regarding claim 6, Chan584 teaches wherein a distance from the substrate to a top surface of the first active pattern is substantially equal to a distance from the substrate to a top surface of the second active pattern (fig. 2g, where top surface of active layer is in contact will buffer layer).
Regarding claim 10, Chan584 teaches wherein each of the first active pattern and the second active pattern comprises polycrystalline silicon ([0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chan584, as applied to claim 1 above.

Regarding claim 2, Chan584 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Chan584 does not explicitly teach wherein a value obtained by subtracting the second thickness from the first thickness is greater than 0 and less than about 60 .ANG..
However, Chan584 teaches a difference between the first thickness and the second thickness ([0008 and 0010]) and thus makes it obvious that this value will be adjusted depending on consideration of electric properties. Furthermore, a thickness of a semiconductor layer depends on a process technology, desired electrical properties, manufacturing cost, etc. and thus it is obvious to one of ordinary skill in the art to find a suitable thickness difference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chan584 so that wherein a value obtained by subtracting the second thickness from the first thickness is greater than 0 and less than about 60 .ANG. for adjusting the electric field effect mobility of TFTs and on consideration of electric properties ([0010]).
Regarding claim 3, Chan584 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Chan584 does not explicitly teach wherein the first thickness is about 300 .ANG. to about 500 .ANG..
However, Chan584 teaches a first thickness ([0008 and 0010]) and thus makes it obvious that this value will be adjusted depending on consideration of electric properties. Furthermore, a thickness of a semiconductor layer depends on a process technology, desired electrical properties, manufacturing cost, etc. and thus it is obvious to one of ordinary skill in the art to find a suitable first thickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chan584 so that wherein the first thickness is about 300 .ANG. to about 500 .ANG.. for adjusting the electric field effect mobility of TFTs and on consideration of electric properties ([0010]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan584, as applied to claim 1 above, and further in view of Chan et al. (US publication 2008/0087889 A1), hereinafter referred to as Chan889.

Regarding claim 9, Chan584 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Chan584 does not explicitly teach further comprising a conductive pattern between the substrate and the buffer layer, the conductive pattern overlapping the first active pattern
Chan889 teaches further comprising a conductive pattern (502, [0045]) between the substrate (500) and the buffer layer (504, [0046]), the conductive pattern overlapping the first active pattern (fig. 5g).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan584 with that of Chan889 so that further comprising a conductive pattern between the substrate and the buffer layer, the conductive pattern overlapping the first active pattern so that the aperture can be increased ([0007]).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828